Title: To James Madison from Monsieur Jorre, 5 November 1791
From: Jorre, Monsieur
To: Madison, James


Sir,
Philadelphia Nov. 5th. 91:
Dr. McHenry has communicated to you how & why I came to this country. Your character of liberality encourages me to address to you withoute even the suspicion that you will look upon me as importunate or forward. From this I ask your leave to submit to your consideration the case I find myself in. I came to this country with more than necessary to efface from the minds the general presumption entertained against a foreigner selfrecommended. The respectable acquaintances I have in Ireland gave me the best introductions they could to promote the object I had in view. They thought that the encouragement given to emigrations was not limited only to the common class; They entertain as most of the Europeans a sense of superiority in your government over their’s, & a high opinion of the liberality they believe the grand mobil of the Americans; they supposed that I was good for something better than what their government left open for me, & that in coming here provided with unexceptionable documents of my moral character, I could not fail being received as it was natural for them to conclude from the principles they understand America possessed of. &a. As for me, I joined them the more as I Knew that I could not be a burden to society, nor to any body who would consider that my ambition is to look upon that place as my country where I find the particular comfort my own taste prompts me to value, that I wish to make all people of real worth my relations, & my friends, when besides they are my superiors in Knowledge, virtue & other moral qualities, that I would prefer mediocrity accompanied with social or solid enjoyments congenial to my inclination, before abundance without them. After these I believed I would not be a stranger amongst you, I declined, refused, & settled matters in consequence, I came & presented myself with my passeports, but find things quite opposite to what I imagined them to be. His Excellency received me very politely, & said that his situation did not allow him to do much for me, for many reasons. Now I am here, I had bent all my views to that pursuit, so that my moral existence depends upon it. I spared no pains, travels, nor expence to accomplish it; I am far from my country, resources, connections, family &a. What I am to have depends upon a fortuitous event guided by the natural course of things. The present state of affairs in France does not make my return there very convenient, for several reasons. You may infer from these all that is needless for me to mention. Would you be so Kind as to take a part in my situation? Were you to mention something of it to His Excellency, you could perhaps contrive together, if not a remedy, at least a palliative; & if you procure me the opportunity of making myself Known to you, you’ll be convinced that I am no stranger to the duties of honour, fidelity, respect, esteem, & gratitude.
I need no apology for writing to you, as confidence dictates & sincerity makes me subscribe with humility, Sir, Your most obedient & respectful Servant
Jorre
